Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on June 27, 2022 in which claims 1-8 have been amended, and claim 9 has been added. Claims 1-9 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claimed elements in this application that use the words “unit” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claims 1-5 recite “acquiring unit”, “specifying unit” and “visualizing unit” which can be construed by those skilled in the art to define structural elements, as defined by the original disclosure in page 4, lines 3-16s fig. 1-2. Accordingly, these claimed limitations invoke 35 USC 112(f) interpretation to cover the corresponding structures described in the specification that achieves the claimed function, and equivalent thereof. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 2020/0342239) in view of JP2019117964.
Regarding claim 1, Kasai et al. teaches a waiting situation managing device (i.e., people-gathering analysis device 110) comprising: a position information acquiring unit configured to acquire position information about a person within a monitored area (i.e., position acquisition unit to gather position of people waiting in different areas [0004], [0043], [0048]-[0051]); and a waiting person specifying unit configured to monitor the person when the person is within the monitored area and to monitor a another person who is within a predetermined range of the person (i.e., displaying people gathering at each position on a map based on the information acquired from the position information acquisition unit [0010]-[0011], [0051]-[0052] the people-gathering information calculation unit 113 may calculate how many people are gathering at each of the positions as the people-gathering information [0047]; the gathering of people elsewhere than at specific places such as bus stops or taxi stands can be detected [0048]-[0051]). 
Kasai teaches people gathering at each position on the map, Kasai does not specifically the waiting person specifying unit specifies both the first person and the second person as people who are waiting.
However, the preceding limitation is known in the art of communications. JP2019117964 teaches the counting unit 1202 counts the person as a [first] person arranged as a queue on the condition that a distance between the last person arranged as a queue and a [second] person newly entering the rear side with respect to the head direction of the queue is within a predetermined distance and a distance between the person and the last person stays within a predetermined distance for a predetermined time ([0005], [0067]-[0071], [0086]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of JP2019117964 within the system of Kasai in order to provide a mechanism capable of more suitably specifying the number of persons arranged as queue at each position on the map.
 Regarding claim 3, Kasai in view of JP2019117964 teaches all the limitations above. “the predetermined range is a first predetermined range, and the waiting person specifying unit specifies the second as a person whose movement distance within a predetermined time is within a second predetermined range” could have been derived by one of ordinary skill in the art from the Kasai’s reference, which discloses a gathering of people at any place even not the specific places such as bus stops or taxi stands can be detected. Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 3 in order to show on the map gathering position of people other than the specific places and the number of the gathering people.
Regarding claim 4, Kasai in view of JP2019117964 teaches all the limitations above. Kasai teaches a waiting situation visualizing unit configured to acquire map information about the monitored area, and to display a situation of the waiting person specified by the waiting person specifying unit, on a map indicated by the map information (i.e., the map creation unit 114 may, for example, show the number of people gathering at each position on the map, or may show human-shaped icons in a dense manner [0051]).  
Regarding claim 5, Kasai in view of JP2019117964 teaches all the limitations above. Kasai further teaches wherein the waiting situation visualizing unit displays the waiting person and a person who is not the waiting person within the monitored area, in a distinguishable manner (i.e., the map creation unit 114 may, for example, show the number of people gathering at each position on the map, or may show human-shaped icons in a dense manner [0051]).  
Regarding claim 6, Kasai teaches waiting situation managing system (fig. 1) comprising: a detection device configured to detect position data that is received from a communication terminal, the detection device being installed within a monitored area, the communication terminal being carried by a person, the position data indicating a current position of the person (i.e., a vehicle having a position detection to detect position information or the current position, The position detection unit 152 transmits the detected position information of the moving body 150 to the people-gathering analysis device 110 [0036]-[0041]), a waiting situation managing device configured to include a position information acquiring unit configured to acquire position information about the person within the monitored area, based on the position data, the position information acquiring unit being communicably connected with the detection device, and a waiting person specifying unit configured to monitor the person who is within a waiting area within the monitored area, and to monitor a another person (i.e., displaying people gathering at each position on a map based on the information acquired from the position information acquisition unit [0010]-[0011], [0051]-[0052]; people-gathering includes position information acquisition unit to acquire position information of the moving body with people…, position information being monitored is received from the moving body,  the people-gathering information calculation unit 113 may calculate how many people are gathering at each of the positions as the people-gathering information [[0042]-0048]; the gathering of people elsewhere than at specific places such as bus stops or taxi stands can be detected [0048]-[0051]). 
Kasai teaches people gathering at each position on the map, Kasai does not specifically the waiting person specifying unit specifies both the first person and the second person as people who are waiting.
However, the preceding limitation is known in the art of communications. JP2019117964 teaches the counting unit 1202 counts the person as a [first] person arranged as a queue on the condition that a distance between the last person arranged as a queue and a [second] person newly entering the rear side with respect to the head direction of the queue is within a predetermined distance and a distance between the person and the last person stays within a predetermined distance for a predetermined time ([0005], [0067]-[0071], [0086]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of JP2019117964 within the system of Kasai in order to provide a mechanism capable of more suitably specifying the number of persons arranged as queue at each position on the map.
 Regarding claim 7, Kasai teaches waiting situation managing method comprising: acquiring position information about a person within a monitored area (i.e., acquiring information of a bus or taxi stands [0047]-[0049]); and monitoring a person who is within a waiting area within the monitored area, monitoring another person who is within a predetermined range from the person judged as the waiting person, as a waiting person (i.e., determining number of people in the bus stops or taxi stands to allocate transportation vehicle [0047]-[0051] and [0066]-[0070]).
Kasai teaches people gathering at each position on the map, Kasai does not specifically the waiting person specifying unit specifies both the first person and the second person as people who are waiting.
However, the preceding limitation is known in the art of communications. JP2019117964 teaches the counting unit 1202 counts the person as a [first] person arranged as a queue on the condition that a distance between the last person arranged as a queue and a [second] person newly entering the rear side with respect to the head direction of the queue is within a predetermined distance and a distance between the person and the last person stays within a predetermined distance for a predetermined time ([0005], [0067]-[0071], [0086]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of JP2019117964 within the system of Kasai in order to provide a mechanism capable of more suitably specifying the number of persons arranged as queue at each position on the map.
    
Regarding claim 8, Kasai teaches non-transitory computer readable medium configured to store a program that cause a computer to execute a process comprising: comprising: acquiring position information about a person within a monitored area (i.e., acquiring information of a bus or taxi stands [0047]-[0049]); and monitoring a person who is within a waiting area within the monitored area, monitoring another person who is within a predetermined range from the person judged as the waiting person, as a waiting person (i.e., determining number of people in the bus stops or taxi stands to allocate transportation vehicle [0047]-[0051] and [0066]-[0070]).
Kasai teaches people gathering at each position on the map, Kasai does not specifically the waiting person specifying unit specifies both the first person and the second person as people who are waiting.
However, the preceding limitation is known in the art of communications. JP2019117964 teaches the counting unit 1202 counts the person as a [first] person arranged as a queue on the condition that a distance between the last person arranged as a queue and a [second] person newly entering the rear side with respect to the head direction of the queue is within a predetermined distance and a distance between the person and the last person stays within a predetermined distance for a predetermined time ([0005], [0067]-[0071], [0086]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of JP2019117964 within the system of Kasai in order to provide a mechanism capable of more suitably specifying the number of persons arranged as queue at each position on the map.
Regarding claim 9, Kasai in view of JP2019117964 teaches all the limitations above. “the waiting person specifying unit identifies a pedestrian who moves as a person whose movement distance within a predetermined time is out of a predetermined range, and wherein the waiting person specifying unit specifies the pedestrian as not being one of the people who are waiting” could have been derived by one of ordinary skill in the art from the Kasai’s reference, which discloses a gathering of people at any place even not the specific places such as bus stops or taxi stands can be detected. Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 9 in order to show on the map gathering position of people other than the specific places and the number of the gathering people.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643